DETAILED ACTION
This is in response to the applicant’s communication filed on 5/4/2020 wherein:
Claims 1-3 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitation of creating a resume is a process that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that the method is involves a server providing network services over a telecommunications network, nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitation of creating a resume is a process that, under their broadest reasonable interpretation, is considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a server providing network services over a telecommunications network.  The server is recited at a high-level of generality (i.e., as a generic processing server performing generic server functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the “receiving” and “searching” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the creating a resume step amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving” and “searching” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying electronic recordkeeping as WURC, as recognized by Alice).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-3 merely add further details of the abstract steps/elements recited in claim 1 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-3 are also non-statutory subject matter.

Dependent claims 2 and 3 include additional extra-solution activity by introducing the elements of an receiving a request and transmitting data, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 states, “said computer server using said identifier received from said candidate employee to search said received employment data for said employer for employment data for said candidate employee” which is confusing, as it is unclear whether the server is using the identifier to perform a search for the employer, or to perform a search for the employee.  Examiner thinks this limitation is indicating that the search is performed for the employer, but the rejection below covers both interpretations (Fig. 11 is directed to performing the search for the employee and Fig. 12 is directed to performing the search for the employer).

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Amin (US 20100153188), in view of Hendrickson et al. (US 20020065852).

Referring to claim 1:
Al-Amin discloses a method for automatically populating a virtual resume comprising: 
providing a computer server providing network services to client devices over a telecommunications network, said network services comprising a job candidate-employer search platform {Al-Amin [0008]-[0010] embodied in an Internet Website and associated hardware and software to overcome the problem of a prospective employee providing dubious or fraudulent references by allowing for referrals directly between employers . . . Simply put, the present invention allows for an employee's prior employer to provide an employee reference to a future employer. Such referrals may be stored, indexed, searched and retrieved by prospective employers [0008]}; 

at said computer server, receiving from an employer user via said telecommunications network, a name of said employer and employment data about a plurality of employees of said employer, said employment data for each employee in said plurality comprising a hire date, termination date, job title, and identifier for said each employee {Al-Amin [0008][0011] and Fig. 5 said employers, using a social security number of a former or current employee or other indexed metric capable of identifying such employee, are able to amend referral records or create new and additional referral records for these current or former employees [0011] and where Fig. 5 shows an “Employee Registration” form, which, as stated in [0011], and as understood from reviewing the form (as well as claim 6), is filled in by the current or former employer, and includes employment data including “Job title,” “Termination Date,” “Hire Date” and the employee’s name and SSN, which are both identifiers for the employee}; 

at said computer server, receiving from a candidate employee in said plurality of employees, a request to create a virtual resume for said candidate employee, said request including said identifier for said candidate employee {Al-Amin [0008][0011] and Fig. 11 where the Employee search page which provides references is the virtual resume and where the employee enters their SSN}; 

said computer server using said identifier received from said candidate employee to search said received employment data for said employer for employment data for said candidate employee {Al-Amin [0008][0011] and Figs. 11-12 where Fig. 12 shows an employer search page that employers can use to search by the employee’s SSN}; and 

said computer server creating in a computer-readable medium a virtual resume for said candidate employee {Al-Amin [0008][0011] and Fig. 11 where the Employee search page which provides references is the virtual resume}.

Al-Amin discloses an internet website for employer provided references for employees (abstract).  Al-Amin does not explicitly disclose said virtual resume having an employment section automatically populated with said name of said employer, said hire date, said termination date, and said job title of said candidate employee for said employer.

However, Hendrickson discloses a similar system for guided resume creation (abstract).  Hendrickson discloses said virtual resume having an employment section automatically populated with said name of said employer, said hire date, said termination date, and said job title of said candidate employee for said employer {Hendrickson Figs. 2-4 [0024]-[0030} all of the information entered by the user 12, e.g., resume type and style, modifications thereto and data, is stored in a database 24 and used to create a structured format file [0028] where Fig. 3 shows “Employer,” “Start Date,” “End Date,” and “Position/Title” as requested fields}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Al-Amin to incorporate automatically populating the resume as taught by Hendrickson because this would provide a manner for allowing a user to dynamically create and change the style of their resume (Hendrickson at [0007]), thus aiding the user by allowing increased control over the resume.

Referring to claim 2:
Al-Amin discloses receiving, at said computer server, a request from a second employer to view said virtual resume {Al-Amin [0008] and Fig. 12 where prospective employers may retrieve the employee reference}; transmitting to a client device of said employer a copy of said virtual resume {Al-Amin [0008] and Fig. 12 where the prospective employer receives the search results}, 

Al-Amin, as modified by Hendrickson, discloses said copy including said employment section populated with said name of said employer, said hire date, said termination date, and said job title of said candidate employee for said employer {Hendrickson Figs. 2-4 [0024]-[0030} all of the information entered by the user 12, e.g., resume type and style, modifications thereto and data, is stored in a database 24 and used to create a structured format file [0028] where Fig. 3 shows “Employer,” “Start Date,” “End Date,” and “Position/Title” as requested fields}.

Referring to claim 3:
Al-Amin discloses further comprising in said transmitting, said copy including a visual indication that said name of said employer, said hire date, said termination date, and said job title of said candidate employee for said employer are verified {Al-Amin [0017] and Fig. 3 where Fig. 3 shows that the login page for the website states that the references are “provided by current and past employers,” thereby providing a visual indication of verification}.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
H. Bao, Guiyi Wei, Jun Shao and Z. Cao, "Efficient and secure electronic resume using smart cards," 2011 Eighth International Conference on Fuzzy Systems and Knowledge Discovery (FSKD), 2011, pp. 2271-2274, doi: 10.1109/FSKD.2011.6019974.  Bao discloses an electronic resume scheme using smart cards (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689